DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This application was filed 04/28/2021 and is a CON of 16/730058 (12/30/2019, US Pat 11028081) which is a CON of 16/435254 (06/07/2019, US Pat 10654844) which is a CON of 15/941783 (03/30/2018, US Pat 10316029) which is a CON of 15/445062 (02/28/2017, US Pat 9951059) which is a CON of 15/076216 (03/21/2016, ABN) which is a CON of 14/641962 (03/09/2015, ABN) which is a CON of 14/138592 (12/23/2013, ABN) which is a DIV of 13/768594 (02/15/2013, US Pat 8716310) which is a DIV of 12/694965 (01/27/2010, US Pat 8394826) which claims benefit of 61/174672 (05/01/2009).  Claims 1-39 have been canceled.  Claims 40-63 are before the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 40-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 10174017, 10654844 and 10316029 and 9951059. Although the claims at issue are not identical, they are not patentably distinct from each other.  US10174017 teaches the same Markush, specific compound and treatment times.  Specifically claim13 teaches treatment of eye hypertension.  Claim 14 teaches direct to the eye administration. Claim 19 teaches ocular hypertension.  Paragraphs 419, 420 and 424 teach once daily, twice daily and up to four times daily.  US10654844 teaches the same Markush, specific compound and treatment times.  Claim 9 treats eye disease which comprises ocular hypertension.  Claim 22 teaches topical treatment to the eye.  Paragraphs 420, 424 and 425 teach once daily, twice daily, as needed and up to 5 times a day administration.  US 10316029 teaches the same Markush, compound and treatment times.  Treatment of ocular hypertension (claim 11) and topical treatment of eye hypertension is taught in claim 12.  Paragraph 156 teaches the dosing of daily, weekly or monthly as needed to treat eye hypertension.  US 9951059 teaches the reduction of intraocular pressure in claim 6 using the same Markush and compound.  The dosage times of daily, weekly or monthly as needed is taught in paragraphs 104 and 157.  
All four of these patents teach the Markush of compounds and the specific compound  as well as the treatment times of one or more times daily or weekly or monthly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 7am-330pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625